Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cr-20342-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 JORGE VAZQUEZ TORRES,

       Defendant.
 ______________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Jorge Vazquez Torres’ (“Defendant”)

 Renewed Motion for Compassionate Release. ECF No. [54] (“Motion”). The Government filed its

 Response in Opposition, ECF No. [56] (“Response”), to which Defendant replied, ECF No. [57]

 (“Reply”). The Court has carefully reviewed the Motion, all opposing and supporting submissions,

 the record in this case, and the applicable law, and is otherwise fully advised. For the reasons

 discussed below, the Motion is granted.

      I. BACKGROUND

        On October 15, 2019, Defendant entered into a guilty plea for one count of conspiring to

 possess with the intent to distribute controlled substances in violation of 21 U.S.C. § 846. ECF No.

 [27]. On January 13, 2020, Defendant was sentenced to a term of imprisonment of twenty-four

 months, followed by three years of supervised release, ECF No. [44], and he voluntarily

 surrendered himself to federal custody on February 28, 2020. Defendant is currently housed at the

 Federal Transfer Center (“FTC”) in Oklahoma City, Oklahoma, and is scheduled to be released

 from custody in November 2021.
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 2 of 10
                                                                    Case No. 19-cr-20342-BLOOM


        Defendant previously filed a Motion for Compassionate Release, arguing that his age and

 underlying medical conditions — namely, diabetes, hypertension, asthmatic symptoms, and

 osteoarthritis — put him at an increased risk of infection. ECF No. [49]. This Court denied the

 motion and found that Defendant had not established extraordinary and compelling circumstances

 that warranted his release after having served less than three months of his sentence. ECF No. [53].

        Defendant has now filed the instant Motion and renewed his request for compassionate

 release because he has now contracted COVID-19 and is not receiving proper medical care at his

 current facility. See ECF No. [54]. Further, given his underlying medical conditions, he contends

 that extraordinary and compelling circumstances now exist that warrant granting him

 compassionate release into the care and custody of his wife. Id. As such, Defendant requests that

 he be released to serve the remainder of his sentence in home confinement in order to receive

 treatment and care from his preferred physicians. Id. The Government opposes Defendant’s

 renewed request for compassionate release, arguing he will receive the best medical care within

 the BOP medical system, rather than in the general population. See ECF No. [56].

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 across the world and have impacted every person’s life. The United States is currently reporting

 more confirmed cases of COVID-19 and resulting deaths than any other country, with over

 3,000,000 confirmed cases and more than 132,000 reported deaths as of July 9, 2020. 1 The

 COVID-19 pandemic poses a serious danger to society at large. Moreover, COVID-19 poses a

 higher risk to incarcerated individuals who are unable to practice public health precautions that are

 otherwise available to the general public, such as social distancing practices.




 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated July 9, 2020).


                                                  2
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 3 of 10
                                                                     Case No. 19-cr-20342-BLOOM


        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of penal

 institutions and into home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General

 makes the express finding that extant emergency conditions are materially affecting BOP

 functioning, and directs the BOP to immediately maximize transfers to home confinement for all

 eligible inmates at the specifically named facilities and other similarly situated facilities where

 COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP to

 review all inmates who have COVID-19 risk factors, as established by the Centers for Disease

 Control and Prevention (“CDC”), to determine their suitability for home confinement, while also

 emphasizing the importance of protecting the public from individuals who may pose a danger to

 society, and recognizing the need to avoid over-burdening law enforcement with “the

 indiscriminate release of thousands of prisoners onto the streets without any verification that those

 prisoners will follow the laws when they are released . . . and that they will not return to their old

 ways as soon as they walk through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses

 the need for careful and individualized determinations regarding the propriety of releasing any

 given inmate to home confinement and discourages indiscriminate releases. Id. at 3.




                                                   3
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 4 of 10
                                                                    Case No. 19-cr-20342-BLOOM


    II. DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25, 2020) (quoting

 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Here, Defendant seeks relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of


                                                  4
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 5 of 10
                                                                      Case No. 19-cr-20342-BLOOM


        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—
               (i) extraordinary and compelling reasons warrant such a reduction . . . .
               ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United


                                                   5
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 6 of 10
                                                                   Case No. 19-cr-20342-BLOOM


 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the []

 movant, bears the burden of establishing that” compassionate release is warranted, but that, even

 where a defendant satisfies this burden, “the district court still retains discretion to determine

 whether a sentence reduction is warranted”).

        Defendant’s Motion requests that he be released to home confinement because he has now

 contracted COVID-19 and allowing him to be released would allow him to receive proper medical

 care from his long-term providers for the COVID-19 diagnosis and his numerous comorbidities.

 Defendant notes that he has not received consistent or adequate care for his chronic conditions and

 that, since he contracted COVID-19, the BOP has failed to conduct daily medical checkups even

 as his condition worsened. Although the Government concedes that Defendant’s health presents

 extraordinary and compelling circumstances under § 3582, it nonetheless opposes Defendant’s

 Motion, arguing that his release will be detrimental to his health and the health of those in the

 community.

        As an initial matter, unlike with his previous motion for compassionate release, Defendant

 has satisfied the initial exhaustion requirement because thirty days have now passed since he filed

 his request for compassionate release with the warden, which the Government does not challenge.

 Likewise, the Government concedes that Defendant’s health conditions satisfy the requirement for

 extraordinary and compelling circumstances in this case. ECF No. [56] at 2. Further, the

 Government raises no objection to Defendant’s assertion in his Motion that he poses no danger to

 the community. Thus, the Court need not address these considerations at length. Instead, the Court

 will limit its analysis to the remaining consideration under § 3582(c)(1)(A)(i)—namely, the

 relevant § 3553(a) factors.




                                                 6
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 7 of 10
                                                                     Case No. 19-cr-20342-BLOOM


        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed—(A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing and in denying Defendant’s previous motion, the Court concluded that

 a term of imprisonment of twenty-four months was appropriate in this case, in light of these

 § 3553(a) considerations. However, given Defendant’s current medical situation after having

 contracted COVID-19, and the BOP’s apparent inability to adequately treat Defendant’s COVID-

 19 infection alongside his other comorbidities or to prevent other inmates from getting infected at

 FTC Oklahoma City, the Court finds it necessary to rethink its previous conclusion.

        In particular, neither the history and characteristics of the Defendant, nor the considerations

 regarding the need for the sentence imposed, warrant keeping Defendant in federal custody while

 he suffers from diabetes, hypertension, asthmatic symptoms, and COVID-19. While there is no

 doubt that Defendant’s conviction was serious, the Court recognizes that he had no prior criminal

 convictions, which suggests that Defendant does not pose a high risk of committing further crimes.

 Moreover, releasing Defendant to strict home confinement allows him to continue to repay his

 debt to society, imposes an adequate punishment, and promotes respect for the rule of law, while

 simultaneously allowing him to seek medical care and treatment by providers who are familiar

 with his medical issues and equipped to treat him. See United States v. Chopra, No. 18-cr-20668-

 DMM (S.D. Fla. June 8, 2020), ECF No. [606] at 10; see also United States v. Williams, No. 3:04-

 cr-95/MCR, 2020 WL 1751545, at *4 (N.D. Fla. Apr. 1, 2020). Additionally, the fact that

 Defendant has served less than five months of his sentence is not dispositive, given Defendant’s




                                                   7
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 8 of 10
                                                                   Case No. 19-cr-20342-BLOOM


 current health issues and the obstacles he faces in receiving adequate and complete treatment while

 incarcerated. See id. (granting compassionate release where the defendant had just begun his

 sentence). Requiring Defendant to continue to serve his sentence in federal custody while seriously

 ill and with the risk of inadequate medical care “means that his sentence [would be] significantly

 more laborious than that served by most inmates. It also means that further incarceration in his

 condition would be greater than necessary to serve the purposes of punishment set forth in

 § 3553(a)(2).” Id. (quoting United States v. McGraw, No. 2:02-cr-018, 2019 WL 2059488, at *5

 (S.D. Ind. May 9, 2019)). In sum, given that Defendant has now contracted COVID-19, the Court

 finds that “[t]he dire risks presented by his remaining incarcerated outweigh any § 3553(a) factors

 that would be served by his remaining incarcerated.” United States v. Brown, No. 2:18-cr-00360

 (N.D. Ala. May 22, 2020), ECF No. [35] at 4.

        Based on the discussion above, the Court concludes that Defendant has adequately

 demonstrated that a sentence modification is warranted in this case and his Motion is therefore

 granted, subject to the conditions set forth below.

    III. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Defendant’s Motion, ECF No. [54], is GRANTED.

            2. Defendant shall serve the remaining period of his sentence on home confinement,

                as set forth below:

                a. Home Detention with Electronic Monitoring – Defendant shall participate in

                    the Home Detention Electronic Monitoring Program for a period of 17 months.

                    During this time, Defendant shall remain at his place of residence except for

                    employment and other activities approved in advance: work, medical




                                                  8
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 9 of 10
                                                                Case No. 19-cr-20342-BLOOM


                 appointments, church, and provide the U.S. Probation Officer with all requested

                 documentation. Defendant shall maintain a telephone at his place of residence

                 without “call forwarding,” “call waiting,” a modem, “caller ID,” or “call

                 back/call block” services for the above period. Defendant shall wear an

                 electronic monitoring device and follow the electronic monitoring procedures

                 as instructed by the U.S. Probation Officer. Defendant shall pay for the

                 electronic monitoring equipment at the prevailing rate or in accordance with

                 ability to pay.

          3. Upon completion of his 17-month period of home confinement, Defendant shall

             begin the previously imposed three-year term of supervised release, as set forth in

             the Judgment, ECF No. [44]. All previous conditions imposed in the Judgment

             remain in full force and effect.

          4. Defendant’s counsel shall work with the United States Probation Office to create

             an approved plan of release as soon as possible.

          5. The Federal Bureau of Prisons is directed to release Defendant to the custody of his

             wife immediately after the United States Probation Office approves his release plan.

             Defendant is responsible for arranging his own transportation to his family’s

             residence in Miami, Florida, and, once released, must proceed directly there.

          6. Defendant must report via telephone to the United States Probation Office at 305-

             523-5403 within 72 hours of his release.




                                                9
Case 1:19-cr-20342-BB Document 58 Entered on FLSD Docket 07/10/2020 Page 10 of 10
                                                          Case No. 19-cr-20342-BLOOM


         DONE AND ORDERED in Chambers at Miami, Florida, on July 10, 2020.




                                                ________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Jorge Vazquez Torres
  20162-104
  Oklahoma City
  Federal Transfer Center
  Inmate Mail/Parcels
  Post Office Box 898801
  Oklahoma City, OK 73189




                                           10
